DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to because of the following informalities:  In line 3, after “of the” and before “lens”, forth” should be deleted and “fourth” should be inserted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 11, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (U.S. Patent Publication 2013/0120858).
With regard to independent claim 1, Sano teaches a camera optical lens (Figure 9), comprising, from an object side to an image side in sequence: a first lens (Figure 9, element L1), a second lens (Figure 9, element L2), a third lens (Figure 9, element L3), a fourth lens (Figure 9, element L4), a fifth lens (Figure 9, element L5) and a sixth lens (Figurer 9, element L6); the second lens has a negative refractive power (page 8, paragraph [0107], lines 4-5), and the third lens has a negative refractive power (page 8, paragraph [0107], lines 5-6); wherein the camera optical lens satisfies the following: 1.10 ≤ f1/f ≤ 3.00 and 3.5 ≤ R7/d7 ≤ 6.50, as defined (page 8, paragraph [0106], data for f, f1, D8 and R8).
With regard to dependent claim 11, Sano teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein, the fifth lens has a positive refractive power with a convex image side surface in a paraxial region (page 8, paragraph [0107], lines 11-13); and further satisfying the conditional expressions: 0.40 ≤ f5/f ≤ 2.66; 0.43 ≤ (R9+R10)/(R9-R10) ≤ 3.50 and 0.05 ≤ d9/TTL ≤ 0.16, as defined (page 8, paragraph [0106]).
With regard to dependent claim 13, Sano teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein, the sixth lens has a negative refractive power with a concave image side surface in a paraxial region (page 8, paragraph [0107], lines 13-15); and further satisfying the conditional expressions: -3.17 ≤ f6/f ≤ -0.44; 0.19 ≤ (R11+R12)/(R11-R12) ≤ 5.78 and 0.04 ≤ d11/TTL ≤ 0.15, as defined (page 8, paragraph [0106]).
With regard to dependent claim 14, Sano teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 13, and further teaches such a camera 
With regard to dependent claim 15, Sano teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens satisfying the conditional expression: 0.61 ≤ f12/f ≤ 4.45, as defined (page 8, paragraph [0106]).
With regard to dependent claim 16, Sano teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 15, and further teaches such a camera optical lens satisfying the conditional expression: 0.98 ≤ f12/f ≤ 3.56, as defined (page 8, paragraph [0106]).
With regard to dependent claim 19, Sano teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein the F number of the camera optical lens is less than or equal to 2.01 (page 8, paragraph [0106], data for F).

Claims 1, 7, 8 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (U.S. Patent Publication 2015/0002728).
With regard to independent claim 1, Tsai et al teaches a camera optical lens (Figure 5), comprising, from an object side to an image side in sequence: a first lens (Figure 5, element 310), a second lens (Figure 5, element 320), a third lens (Figure 5, element 330), a fourth lens (Figure 5, element 340), a fifth lens (Figure 9, element 350) and a sixth lens (Figurer 5, element 360); the second lens has a negative refractive power (page 7, paragraph [0086], lines 1-2), and the third lens has a negative refractive power (page 7, paragraph [0087], lines 1-2); wherein the camera optical lens satisfies the following: 1.10 ≤ f1/f ≤ 3.00 and 3.5 ≤ R7/d7 ≤ 6.50, as defined (page 7, Table 5, data for f, f1, thickness 8 and radius of curvature 8).

With regard to dependent claim 8, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 7, and further teaches such a camera optical lens satisfying the conditional expressions: -35.92 ≤ f3/f ≤ -2.05; 0.23 ≤ (R5+R6)/(R5-R6) ≤ 28.43 and 0.04 ≤ d5/TTL ≤ 0.07, as defined (page 7, Table 5).
With regard to dependent claim 11, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein, the fifth lens has a positive refractive power with a convex image side surface in a paraxial region (page 7, paragraph [0089], lines 1-4); and further satisfying the conditional expressions: -0.40 ≤ f5/f ≤ 2.66; 0.43 ≤ (R9+R10)/(R9-R10) ≤ 3.50 and 0.05 ≤ d9/TTL ≤ 0.16, as defined (page 7, Table 5).
With regard to dependent claim 12, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 11, and further teaches such a camera optical lens satisfying the conditional expressions: 0.64 ≤ f5/f ≤ 2.13; 0.70 ≤ (R9+R10)/(R9-R10) ≤ 2.80 and 0.07 ≤ d9/TTL ≤ 0.13, as defined (page 7, Table 5).
With regard to dependent claim 13, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein, the sixth lens has a negative refractive power with a concave image side surface in a paraxial region (page 7, paragraph [0090], lines 1-4); and further satisfying the conditional expressions: -3.17 ≤ f6/f ≤ -0.44; 0.19 ≤ (R11+R12)/(R11-R12) ≤ 5.78 and 0.04 ≤ d11/TTL ≤ 0.15, as defined (page 7, Table 5).

With regard to dependent claim 15, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens satisfying the conditional expression: 0.61 ≤ f12/f ≤ 4.45, as defined (page 7, Table 5).
With regard to dependent claim 16, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 15, and further teaches such a camera optical lens satisfying the conditional expression: 0.98 ≤ f12/f ≤ 3.56, as defined (page 7, Table 5).
With regard to dependent claim 17, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein the total optical length from the object side surface of the first lens of the camera optical lens to the image surface of the cameral optical lens along the optical axis is less than or equal to 6.33 millimeters (page 7, Table 5).
With regard to dependent claim 18, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 17, and further teaches such a camera optical lens wherein the total optical length from the object side surface of the first lens of the camera optical lens to the image surface of the cameral optical lens along the optical axis is less than or equal to 6.04 millimeters (page 7, Table 5).
With regard to dependent claim 19, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (U.S. Patent Publication 2020/0363611).
With regard to independent claim 1, Huang et al teaches a camera optical lens (Figure 13), comprising, from an object side to an image side in sequence: a first lens (Figure 13, element E1), a second lens (Figure 13, element E2), a third lens (Figure 13, element E3), a fourth lens (Figure 13, element E4), a fifth lens (Figure 13, element E5) and a sixth lens (Figurer 13, element E6); the second lens has a negative refractive power (page 13, paragraph [0105], line 4), and the third lens has a negative refractive power (page 13, paragraph [0105], line 7); wherein the camera optical lens satisfies the following: 1.10 ≤ f1/f ≤ 3.00 and 3.5 ≤ R7/d7 ≤ 6.50, as defined (page 14, Table 13, data for f, f1, Thickness S7 and Radius of curvature S7).
With regard to independent claim 2, Huang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein the camera optical lens satisfies the following: 1.11 ≤ f1/f ≤ 2.97 and 3.52 ≤ R7/d7 ≤ 6.50, as defined (page 14, Table 13, data for f, f1, Thickness S7 and Radius of curvature S7).
With regard to dependent claim 5, Huang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a 
With regard to dependent claim 6, Huang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 5, and further teaches such a camera optical lens satisfying the conditional expressions: -52.62 ≤ f2/f ≤ -4.46; 9.57 ≤ (R3+R4)/(R3-R4) ≤ 38.24 and 0.03 ≤ d3/TTL ≤ 0.05, as defined (page 14, Table 13).
With regard to dependent claim 7, Huang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein, the third lens has a concave image side surface in a paraxial region (page 13, paragraph [0105], lines 7-9); and further satisfying the conditional expressions: -57.47 ≤ f3/f ≤ -1.64; 0.15 ≤ (R5+R6)/(R5-R6) ≤ 35.53 and 0.03 ≤ d5/TTL ≤ 0.09, as defined (page 14, Table 13).
With regard to dependent claim 8, Huang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 7, and further teaches such a camera optical lens satisfying the conditional expressions: -35.92 ≤ f3/f ≤ -2.05; 0.23 ≤ (R5+R6)/(R5-R6) ≤ 28.43 and 0.04 ≤ d3/TTL ≤ 0.15, as defined (page 14, Table 13).
With regard to dependent claim 19, Huang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a camera optical lens wherein an F number of the camera optical lens is less than or equal to 2.01 (page 14, paragraph [0107]).
With regard to dependent claim 20, Huang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 19, and further teaches such a .

Allowable Subject Matter
Claims 3, 4, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a camera optical lens, comprising, from an object side to an image side in sequence: a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens; the second lens has a negative refractive power, and the third lens has a negative refractive power; wherein the camera optical lens satisfies the following: 1.10 ≤ f1/f ≤ 3.00 and 3.5 ≤ R7/d7 ≤ 6.50, as claimed and defined, the prior art fails to teach such a camera optical lens wherein: the first lens has a positive refractive power with a convex object side surface in the paraxial region and a concave image side surface in the paraxial region and simultaneously satisfying the conditional expressions -21.47 ≤ (R1+R2)/(R1-R2) ≤ -1.69 and 0.05 ≤ d1/TTL ≤ 0.24, as claimed and defined in dependent claim 3; or the fourth lens has a positive refractive power , the object side surface of the fourth lens being convex in a paraxial region, an image side surface of the [fourth] lens being concave in the paraxial region, and simultaneously satisfying the conditional expressions 0.99 ≤ f4/f ≤ 5.26, -16.07 ≤ (R7+R8)/(R7-R8) ≤ -4.81 and 0.04 ≤ d7/TTL ≤ 0.1524, as claimed and defined in dependent claim 9.

With regard to dependent claim 10, claim 10 is allowable as it depends, directly or indirectly, from dependent claim 9 and therefore inherits all of the limitations of the claim from which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubota et al (U.S. Patent Publication 20115/0268448), Chen et al (U.S. Patent Publication 2016/0216479), Liao et al (U.S. Patent Publication 2017/0315334), Hsieh et al (U.S. Patent Publication 2018/0188496), Tang et al (U.S. Patent Publication 2019/0004285), Tseng et al (U.S. Patent Publication 2019/0079270), and Hsueh et al (U.S. Patent Publication 2021/0018731) all teach camera optical lenses comprising six lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571)272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
14 February 2022